Citation Nr: 0805778	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-19 822	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for rhinitis.

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

A motion to advance the veteran's appeal on the docket of the 
Board of Veterans' Appeals (Board) was granted in February 
2008.  Since that time, the appeal has received expedited 
treatment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The current record does not reflect that the foregoing notice 
requirements were satisfied.  That should be corrected.  In 
addition, it appears further efforts should be made to 
develop the record.  

Specifically, the file contains VA treatment records 
reflecting treatment from 2004 onward.  However, the earliest 
VA treatment records reflect on-going treatment, rather than 
initial treatment.  It is unclear how long the veteran has 
been seeking VA medical treatment, however, it is clear that 
earlier records exist.  Therefore, the veteran should be 
asked to identify any earlier relevant VA treatment, the 
records of which then  should be obtained.  

With respect to private treatment records, the only private 
medical evidence available for review in the veteran's claims 
file consists of statements provided by several physicians in 
support of the current claims.  As any evidence reflecting 
the veteran's medical condition over the years between 
service and the present time would be helpful to his appeal, 
the veteran should be requested to identify the physicians 
who have actually provided his medical care through the 
years, so that attempts to obtain these records may be made.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided notice 
as required by the VCAA, that includes 
the information and evidence necessary to 
substantiate his claims, what he and VA 
are to provide, and that asks him to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The veteran should be asked to 
identify any relevant VA medical 
treatment afforded to him prior to 2004, 
the records of which then should be 
obtained for inclusion in his claims 
file.

3.  The veteran should be asked to 
identify the names and addresses of all 
medical care providers who treated him 
for either rhinitis or mental health 
impairment since 1946.  After securing 
the necessary release(s), the RO should 
obtain these records for inclusion in his 
claims file.

4.  After receiving the records requested 
above, the RO should review them and 
determine whether any additional medical 
opinion may be needed on the questions at 
issue.  If so, such opinion(s) should be 
obtained.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

